        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                       FOR DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,         )
                                   )                   Case No. 15-cv-13367-ADB
         Plaintiff,                )
                                   )
         v.                        )
                                   )
 MONICA TOTH,                      )
                                   )
         Defendant.                )
 _________________________________)

            United States’ Opposition to Ms. Toth’s Motion to Vacate Judgment

        Ms. Toth filed a motion (ECF 191) under Rule 60(b)(3) to vacate the judgment (ECF

176) and to obtain an evidentiary hearing in order to take discovery from the United States (or

obtain a production order for all the United States’ files). Ms. Toth has not carried her burden to

show entitlement to any reliefneither to vacate the judgment nor for an evidentiary hearing or

a production of documents. Indeed, it is not clear what purpose the evidentiary hearing or

production order would serve, or even what evidence Ms. Toth hopes to obtain that would allow

her to win the case or even have a realistic chance to do so. Ms. Toth’s motion should be denied.

   I.      Background and Introduction.

        After this Court entered judgment on September 16, 2020 (ECF 176), the United States

moved to alter or amend the judgment to provide for entry of a money judgment. (ECF 177).

That motion remains pending. At the time the Government brought the motion to alter or amend,

Ms. Toth indicated she wanted to pay the judgment to stop interest and late-payment penalties

from continuing to accrue during her anticipated appeal, but sought from the Government an

accounting of the current amount due, taking into consideration prior payments she had made.

                                                 1
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 2 of 20




As part of the process through which the Government provided this accounting, Ms. Toth’s

counsel informally requested, by email dated November 23, 2020, the IRS Letter 3708, “Notice

for Demand and Payment of FBAR Penalty,” (ECF 187-2) a document the IRS had mailed to

Ms. Toth on November 26, 2013. Counsel for the United States provided that document

promptly. In October and November 2020, Ms. Toth made two payments to the Justice

Department that fully paid the debt that is the subject of this action.

       Ms. Toth then filed an opposition (ECF 187) arguing that IRS Letter 3708 should have

been produced in the United States’ initial disclosures, and made an extensive issue of this

during conferrals. The United States’ response (ECF 190) explained why IRS Letter 3708 was

not included in the United States’ initial disclosures: because in her answer Ms. Toth made

judicial admissions concerning the IRS’s giving notice of the assessment and demanding

payment, Letter 3708 was not relevant. Ms. Toth never sought to file a response to ECF 190.

Further, Ms. Toth’s vacatur motion fails even to mention, much less dispute, the United States’

explanation made just weeks ago.

       The gravamen of Ms. Toth’s position can be ascertained from her motion (ECF 191 at 2):

               This Court relied on Plaintiff’s representations in its decision
               sanctioning Defendant that Plaintiff was prejudiced by Defendant’s
               failure to produce materials. See e.g., ECF 93 at 19 (“Ms. Toth’s
               conduct and her refusal to make discovery as ordered has
               effectively prevented the United States from conducting third-party
               discovery, or even continuing with the discovery needed from Ms.
               Toth.”). The evidence of the previously unproduced cache of
               documents places those representations into doubt.

       Thus, Ms. Toth is trying to argue that the United States was not really “prejudiced by

Defendant’s failure to” comply with discovery and this Court’s ordersbecause, she asserts,

there is “evidence of [a] previously unproduced cache of documents”and she now seeks the




                                                  2
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 3 of 20




Court’s permission to begin a fishing expedition to see what supporting evidence might be

gleaned for this theory.

       Ms. Toth’s motion is factually and legally deficient as she fails to adduce any evidence of

a “previously unproduced cache of documents” or point to any obligation for the United States to

have produced more documents during discovery than the nearly 1500 pages of documents that

her motion acknowledges the United States produced as its initial disclosures and as attachments

to requests for admission. Yet the prerequisite to Rule 60(b)(3) and its caselaw requires that the

litigant was obligated by the rules or by a court order to produce a document and did not. Ms.

Toth’s failure to explain any legally cognizable obligation to disclose additional documents

during discovery is a fatal defect to her motion. Indeed, her motion does not even clear the base

threshold and, as set forth below, does not meet others. For example, she does not show how

there would have been a material difference if IRS Letter 3708 had been disclosed, and she also

fails to explain how the absence of IRS Letter 3708 prevented her from preparing her case.

       Nonetheless, Ms. Toth misuses Rule 60(b)(3) as a vehicle to try to obtain an evidentiary

hearing or a document production so that she can conduct an extended period of discovery after

the entry of judgment. This extraordinary request is being made even though Ms. Toth, despite

having an extended period of time to conduct discovery, did not propound a single document

request during the discovery period, and even though her attorneys, who have now represented

her for about two years in this matter, failed to move to reopen discovery or to file a Rule 56(d)

affidavit when the United States filed its motion for summary judgment (ECF 164). Ms. Toth

cannot use a Rule 60(b)(3) motionwithout even showing any misconductto cure this

complete failure to take discovery or to file a Rule 56 affidavit. A litigant does not get to simply

redo a case that did not turn out the way she hoped.


                                                 3
         Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 4 of 20




         Not only has Ms. Toth failed to establish any misconduct, but she also bases her

unsupported conclusion that there must be a previously unproduced cache of documents that the

United States failed to produce solely on the presence of a bates stamp on the IRS Letter 3708

that was recently produced to her. In reality, as set forth below, the computer software the Tax

Division uses for discovery can be configured to imprint a bates stamp on the document when it

is physically printed or generated into a PDF file. As set forth below, because the produced

initial disclosures were not bates stamped, undersigned counsel made all subsequent voluntary

productions in a consistent manner and did not configure the software’s printing process to

imprint a visible bates stamp on documents provided to Ms. Toth’s counsel. Ms. Toth’s “cache”

theory is wrong.

   II.      Legal Standard

         Rule 60(b)(3) sets a high bar for a judgment to be set aside. At the outset, there is

support for the finality of a judgment and the need to follow the appellate process when the

outcome is not to one’s liking. “Rule 60(b) is extraordinary in nature and ... motions invoking

that rule should be granted sparingly." Rivera-Velázquez v. Hartford Steam Boiler Inspection &

Ins. Co., 750 F.3d 1, 3 (1st Cir. 2014) (quoting Karak v. Bursaw Oil Corp., 288 F.3d 15, 19 (1st

Cir. 2002)). A party who seeks relief under the rule must establish, at the very least, “that

exceptional circumstances exist, favoring extraordinary relief; that if the judgment is set aside, he

has the right stuff to mount a potentially meritorious claim or defense.” Karak v. Bursaw Oil

Corp., 288 F.3d 15, 19 (1st Cir. 2002).

         The First Circuit requires the movant who is alleging discovery misconduct to tie the

alleged misconduct to the harm the movant suffered: “just showing that discovery misconduct

has occurred is not enough to merit a new trial. The moving party must still demonstrate that

such “discovery misconduct ... substantially ... interfered with the aggrieved party’s ability fully
                                                   4
          Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 5 of 20




and fairly to prepare for and proceed at trial.” West v. Bell Helicopter Textron, Inc., 803 F.3d 56,

67 (1st Cir. 2015) (quoting Anderson, 862 F.2d at 924) (emphasis added). The movant must

explain how and why she was not able to put on her case due to the alleged misconduct. “When a

party is capable of fully and fairly preparing and presenting his case notwithstanding the adverse

party’s arguable misconduct, the trial court is free to deny relief under Rule 60(b)(3).” Karak,

288 F.3d at 21-22.

          Moreover, to prevail on a Rule 60(b)(3) motion, the movant must prove this alleged

misconduct by clear and convincing evidence. Giroux v. Fed. Nat. Mortg. Ass’n, 810 F.3d 103,

108 (1st Cir. 2016) (internal citations omitted). Courts often cite to Black’s Law Dictionary for

the proposition that clear and convincing evidence is “[e]vidence indicating that the thing to be

proved is highly probable or reasonably certain.” See, e.g., United States v. Graham, 683 F.

Supp. 2d 129, 140 (D. Mass. 2010) (internal citations omitted). This showing requires detailed

evidence.

          First Circuit caselaw also has burden-shifting provisions upon the filing of a Rule

60(b)(3) motion – but the movant must first show that some misconduct occurred. See

Anderson v. Cryovac, Inc., 862 F.2d 910 (1st Cir. 1988).

          In sum, to prevail on a 60(b)(3) motion the caselaw requires that the movant must prove

by clear and convincing evidence that misconduct occurred and identify its substantial impact,

and then tie that misconduct to a potential route to change the outcome of the case, if remedied—

all before obtaining entitlement to the relief. Toth has made no such showing by any standard,

and certainly not by clear and convincing evidence.

   III.      Toth ignores the previously briefed explanation as to why IRS Letter 3708 was
             not produced, and her motion does not even mention that the United States
             already addressed this issue in a recent filing.



                                                   5
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 6 of 20




       In her motion to vacate, Ms. Toth repeats a previously made allegation of

misconductthe United States’ failure to produce IRS Letter 3708 as part of initial

disclosuresthat the United States has already rebutted, in motion papers filed less than a month

ago. Notably absent from Ms. Toth’s motion to vacate is any mention that she had already made

this argument during briefing on the prior motion (ECF 187) and that the United States had

rebutted that argument in a passage spanning more than a full page (ECF 190). Nor does she

address in any way the arguments the United States made in that prior filing. The United States’

response, slightly expanded, is reproduced below.

       Ms. Toth argues that IRS Letter 3708 was required to be included in the United States’

initial disclosures because that document furnishes a portion of the United States’ case in chief

regarding notice and demand for payment.

       It is true that the United States must prove that the IRS gave notice and demand for

payment as an element of its case in chief. However, the United States pleaded in its complaint

that the notice and demand were made (see ECF 1 at para 26), and Ms. Toth made a judicial

admission in her answer (and again in her amended answer) that notice and demand for payment

was made upon her. See ECF 62 at para 1; ECF 65 at para 1.

       Since Ms. Toth admitted this fact and never sought relief from the admission, the United

States was entitled to rely on it and was not required to put on evidence regarding this issue. “‘A

party’s assertion of fact in a pleading is a judicial admission by which it normally is bound

throughout the course of a proceeding.’” In re Gourdin, 431 B.R. 885, 892 (B.A.P. 1st Cir. 2010)

(quoting Bellefonte Re Ins. Co. v. Argonaut Ins. Co., 757 F.2d 523, 528 (2d Cir.1985)). See also

Keller v. United States, 58 F.3d 1194, 1199 n. 8 (7th Cir.1995) (judicial admissions are “formal

concessions in the pleadings, or stipulations by a party or its counsel, that are binding upon the

party making them”). The purpose and effect of making a judicial admission is to “obviate the
                                                 6
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 7 of 20




need for debate, discussion or discovery regarding particular factual issues because the parties

make concessions or stipulations regarding those issues that remove them from dispute.” Banks

v. Yokemick, 214 F. Supp. 2d 401, 405 (S.D.N.Y. 2002). See also Amtrust North Am., Inc. v.

Safebuilt Ins. Servs., Inc., 2016 WL 6561548 at * 3 (S.D.N.Y. 2016) (“Such factual issues no

longer require discovery or debate[…]”). Moreover, this promotes judicial economy: “The

binding nature of judicial admissions conserves judicial resources by avoiding the need for

disputatious discovery on every conceivable question of fact.” Armour v. Knowles, 512 F.3d

147, 154 (5th Cir. 2007).

       Rule 26(b)(1) limits discovery to only those matters that are relevant in a case. See Rule

26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense”). The judicial admission in Toth’s answer withdrew the issue of

notice and demand–and this document at issue–from being relevant to any party’s claim or

defense.1 Accordingly there was no need for the United States to produce documents as part of

its initial disclosures on this issue as it was not discoverable upon Toth’s admission. This

interpretation is supported by Rule 26(a). Rule 26 (a)(1)(A)(i) only requires identifying or

producing documents that the party “may use to support its claims or defenses.” But given

Toth’s admission, Letter 3708 would not have been used for any purpose in the United States’

case in chief. See Giannone v. United States Steel Corp., 238 F.2d 544, 577 (3d Cir. 1956)

(“Judicial admissions…. are admissions in pleadings… which do not have to be proven in the




1
        Arguably, because the pleadings did not identify the precise date that the notice and
demand letter had been sent, notwithstanding the judicial admission Ms. Toth could have sought
in discovery the demand letter so as to determine exactly when it was sent. This she never did; it
was only after the Government provided to Ms. Toth’s attorney an accounting that reflected the
date the Letter 3708 was sent that her attorneys requested a copy of it. The Government’s
attorney promptly provided a copy of it to her upon her counsel’s request.
                                                 7
         Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 8 of 20




same litigation.”) (Italics added.) See Schott Motorcycle Supply, Inc. v. Am. Honda Motor Co.,

Inc., 976 F.2d 58, 61 (1st Cir.1992).

         Toth may respond by arguing that the contents of IRS Letter 3708 (specifically the

identification of the date listed therein) was a separate component of the United States’ case in

chief, since Toth did not admit to an interest/penalty calculation, thus requiring the letter to be

included in the Rule 26 disclosure. This argument also fails. Attached as Exhibit 1 to ECF 190

is the main text of the United States’ initial disclosures. On page 2, “Nancy Beasley” is

identified and the “subjects of the discoverable information she is likely to provide relate to

assessments and amounts currently due and owing from Ms. Toth.” The interest start date,

details of interest computations, dates of an assessment, and calculation of amount due, fall

squarely within the Rule 26 disclosure, and Ms. Beasley ultimately submitted declarations on

these exact matters. This was a jury case, and given the inherent complexity of calculating

interest and penalties, a jury would be overwhelmed if the United States tried to prove its

calculations solely through documents. Instead, it was decided early in this case to put Ms.

Beasley on the stand to give live testimony to explain all of it.

         For the foregoing reasons, there was no obligation for the United States to produce this

document as part of its initial disclosures. Further, Ms. Toth never served a Rule 34 production

request during discovery and never filed a motion to compel; nor did her attorneys seek to reopen

discovery. Thus, Toth’s motion fails at this low, first threshold and the Court can deny it on this

basis alone. In an interest in thoroughness, the United States rebuts Toth’s other arguments.

   IV.      Bates Stamp on Letter 3708

         Ms. Toth argues that the appearance of a bates number on the letter proves there is a

“previously unproduced cache of documents” hidden by the Government and that she is entitled

to every one of the Department of Justice’s litigation files or an evidentiary hearing to go over it.
                                                  8
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 9 of 20




The latter argument will be addressed in subsequent sections. But there is no secret cache of

files and Toth is not entitled to any additional documents.

        Early in the case when undersigned counsel was the only attorney assigned, the

documents attached to the Government’s initial disclosures provided to Ms. Toth did not bear a

visibly endorsed bates number. For consistency, when providing documents since that time

undersigned counsel did not endorse the bates stamp on any document. However, undersigned

counsel was away from this case for an extended period in the last 18 months and other attorneys

were assigned during that time. Recently, one of those attorneys voluntarily provided IRS Letter

3708 to Ms. Toth after her counsel specifically requested it. The produced document was

generated after co-counsel configured the software program to endorse a bates number on the

page during printing. To sayas Ms. Toth argues in her briefthat the existence of this bates-

stamped document shows misconduct or fraud, or proves the existence of a “previously

unproduced cache of documents,” is entirely unsupported by the evidence.

   V.      Toth has pointed to no obligation that required the United States to provide this
           document.

        Ms. Toth never served a production request during discovery and never moved to be

relieved of her answer’s judicial admissions. The document was provided to Ms. Toth after the

judgment was entered because Ms. Toth sought an accounting in conjunction with the

Government’s motion to alter or amend, and in the process of reviewing the accounting the

Government provided her attorneys specifically requested this particular document.

        Discovery closed literally years earlier. Toth had more than an ample opportunity to take

discovery if she wished to do so. Neither Toth nor her attorneys who subsequently appeared

ever filed a motion to reopen discovery, despite years in which to file such a motion. Toth never

argued during the summary judgment briefing that she needed more discovery to oppose the

                                                 9
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 10 of 20




United States’ motion (especially since it was generally making arguments of pure law). Even

when represented by counsel, she did not file a Rule 56(d) motion/declaration, specifying that

she needed additional discovery or identifying what discovery she needs. Nor is this a case

where the United States played games with its initial disclosures to Ms. Toth–the United States

provided Toth with almost 1500 pages of documents in its initial disclosures and as attachments

to the requests for admission it simultaneously served. Toth does not dispute having received

these documents.

       Toth has pointed to no authority, precedent, or rule that would require or otherwise

permit her to freely examine all the United States’ files. The nature and contents of the United

States’ files, including their sequence, organization, and size, are generally protected by work

product privilege.

       The entire premise of Toth’s motion is flawed because it misreads the cited cases. For

example, Toth cites West v. Bell Helicopter Textron, Inc., 803 F.3d 56, 67 (1st Cir. 2015) and

buries the analysis in a long footnote that spans two pages. In that case, after prevailing at trial,

it came out that additional documents and/or theories were not disclosed to the other party in

discovery. While the trial court did not reopen the case, the circuit court did. But in West, unlike

here, it was proven by clear and convincing evidence that (1) a discovery request for the

documents and information was served during discovery; (2) direct on-point evidence was not

produced in response; (3) the discovery request had required that the sought-after information be

provided; and (4) the requested information would have made a material difference in the

outcome of the case, or at least could have provided the movant with a path to prevail. In this

case, Ms. Toth never served a discovery request and never moved to compel or to reopen

discovery, and thus West does not help for any purpose.



                                                  10
       Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 11 of 20




       Ms. Toth’s counsel seek to circumvent all of this by pointing to a document production

request they served on August 20, 2019, about 18 months after discovery ended and about 9

months after they appeared in the case. It was also served during extensive reply/sur-reply

briefing on the motion to vacate and Toth cited it in her motion papers and made arguments

about it. Thus, by making these arguments again at this time, Ms. Toth wants to re-litigate what

the Court already decided (without mentioning in ECF 188 that they already raised it in the

briefing process 18 months earlier). The four page long, single-spaced, request for production

sought 8 categories of documents including “Any and all documents and communications

relating to or concerning Monica Toth from 1999-present” and other parts of the request require

a privilege log for any privileged documents. Thus, every internal DOJ e-mail from one attorney

to another attorney helping on this case would need to be logged. This is the type of overbroad

discovery request–even if it had been served during discovery–that the rules and caselaw reject

outright as it is facially overbroad and unreasonable. Yet, Toth never filed a motion to compel or

a motion to reopen discovery, even after undersigned counsel sent a letter to them attached as

Exhibit 1,that explained that the request was untimely and objectionable on its face2. Toth’s

production request is attached as Exhibit 2.

       Toth further misunderstands West and the requirements of Rule 26(a). Again, in footnote

1 of Toth’s brief, Toth argues that the United States’ initial disclosures had to be supplemented,

presumably with Letter 3708. However, this completely ignores the judicial admissions Toth

made in her answer and her failure to be relieved of them, obviating the inclusion of Letter 3708

and rendering it not discoverable.




2
  Further, undersigned counsel offered to voluntarily produce a reasonable number of documents
if Ms. Toth identified them with specificity and there was a reasonable need for them.
                                                11
       Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 12 of 20




       Moreover, Ms. Toth seems to either misunderstand the facts of the case or was not clear

in briefing the motion. On page 9, Toth writes, “First, Defendant has shown that Plaintiff has

withheld materials that contradict the contentions it made to this Court.” This does not appear to

be an accurate characterization of the current state of affairs. There are countless other instances

where Ms. Toth has taken a very aggressive and selective view of what transpired and what the

evidence shows. It would take a separate 20 page brief to identify, contextualize, and correct all

of them. An inference can be drawn by so many allegations that are not adequate supported, lack

proper context, or are rehashing prior arguments and evidence that was made in footnotes or in a

passing mention, that one of the purposes of this motion is to manufacture a basis for an appeal

since the underlying arguments were not adequately preserved for appeal because of the way Ms.

Toth’s counsel originally presented them.

       Another example of how the latest motion mischaracterizes what transpired is the way

that Ms. Toth’s attorneys repeat factually inaccurate information and claims of Government

misconduct that has already been refuted by earlier filings, without even mentioning that

rejection. The memorandum in support, at 8, claims at length that the undersigned counsel was

suppressing copies of FBARs. It also argues that “These documents were central to Defendant’s

defense […], but Plaintiff had been withholding them throughout the litigation.” Italics added.

This is demonstrably false and Ms. Toth’s lawyers know this, because the United States filed a

brief (ECF 151) that explained how three of these had actually been produced to Ms. Toth as part

of the initial disclosures. A copy of the documents at issue were appended to the filing, along

with a declaration.

       Ms. Toth has not put forth any admissible evidence that would clearly establish that she is

not liable for the penalty at issue. She never put forward any admissible evidence that could

overcome (1) the way that she routed transfers through her relatives’ accounts to avoid the
                                                 12
         Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 13 of 20




SWIFT form’s reporting requirements; (2) Bankers’ notes from a telephone call between UBS

and her, on October 4, 2000, that read in pertinent part, “She has known for quite some time that

she has to sell the U.S. securities because of the IRS form, since she is a U.S. citizen”; (3) issues

regarding the W-9, such as another banker’s note reading “I have not yet alerted her to the

problems regarding IRS 2001. Will point this out to her during our next contact,” and other

related arguments about the qualified intermediary agreement with UBS. She also failed to

provide a plausible explanation for (1) the way her tax return did not report the account or check

the box on the Schedule B; (2) the timing of her conduct after receiving a letter from UBS

informing her that her records were being turned over to the U.S. Government and the nature of

her response, complaining about how the privacy laws of Switzerland were the primary reason

the account was held there. This could go on and on, and notably Toth’s response to these facts

in briefs is filled with non-admissible and self-serving hearsay and allegations of Government

misconduct and still more efforts to re-litigate various issues that she lost and to put the

Government on trial.

         Ms. Toth was required to prove by clear and convincing evidence that fraud, misconduct,

or a misstatement occurred. She has not done so by any evidentiary standard, much less by the

heightened requirements of clear and convincing evidence, and cannot do so for the foregoing

reasons. And because she cannot even establish how she would have prevailed or had a path to

do so, or how she was substantially impaired during the litigation by this document’s absence,

her request for relief is foreclosed by the remaining portions of Rule 60(b)(3)’s caselaw, as set

forth below.

   VI.      Toth has not identified any harm from not having this document, explained how
            she would have prevailed if she had been provided it, and lacks the “right stuff”
            to be entitled to vacate the judgment.



                                                 13
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 14 of 20




       Caselaw imposes a heightened burden to prevail on a motion to vacate. "When a party is

capable of fully and fairly preparing and presenting his case notwithstanding the adverse party's

arguable misconduct, the trial court is free to deny relief under Rule 60(b)(3)." Karak, 288 F.3d

at 21-22. Toth also failed to make the required showing because “just showing that discovery

misconduct has occurred is not enough to merit a new trial. The moving party must still

demonstrate that such “discovery misconduct ... substantially ... interfered with the aggrieved

party's ability fully and fairly to prepare for and proceed at trial.” West v. Bell Helicopter

Textron, Inc., 803 F.3d 56, 67 (1st Cir. 2015) quoting Anderson, 862 F.2d at 924 (emphasis

added). Toth has failed to establish any of the required elements of a successful Rule 60(b)(3)

motion.

       First, Toth admits in her answer that she received notice and demand and since this

document at issue constitutes notice and demand, it logically follows that she admits having

received it previously, at or around the time that it was originally mailed to her. It was addressed

to her and transmitted to her by US Mail. She failed to explain how the production of this

document in this caseeven if it were requiredwould have altered or improved her litigation

position. She failed to identify how it would “aid in the movants ability to form a plausible

theory to their case.” Karak v. Bursaw Oil Corp., 288 F.3d 15. For the same reason, she has not

been able to explain in any way how the absence of this document prevented her from “fully and

fairly preparing and presenting his case." Karak, 288 F.3d at 21-22. And she certainly has not

shown how the absence of this document would have “substantially” impaired her ability to

litigate the matter. West v. Bell Helicopter Textron, Inc., 803 F.3d 56, 67 (1st Cir. 2015) quoting

Anderson, 862 F.2d at 924. In short, she failed to meet any of her burden to prevail.

       The factual portions of this case were decided by virtue of the Court’s sanction at ECF

110 (which relied upon admissions Toth made in her deposition). The only matters to be decided
                                                  14
       Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 15 of 20




in the Rule 56 motion practice (that rendered a final judgment as a matter of law) were

arguments of pure law:

             As an initial matter, the Court notes that in light of its Order on
             sanctions, which found the elements necessary to prove the
             Government’s claim against Defendant, there is no dispute of
             material fact. See [ECF No. 110]. Although Defendant disputes
             aspects of the Government’s statement of facts, [ECF No. 158], in
             light of the Court’s previous Order these disputes are not material
             and therefore do not preclude the entry of summary judgment.
Opinion, ECF 165, at 6.

       The Court accordingly reasoned that “The only remaining issue for the Court to resolve is

whether the penalty assessed is appropriate and consistent with the law.” ECF 165 at 6. These

arguments concerned, for example, whether the Eighth Amendment protected Ms. Toth from a

penalty of that size, and whether the regulation at issue was valid. IRS Letter 3708 (and any

other document in the Government’s possession) was not relevant to any of these issues.

       Thus, the presence or absence of this document had no bearing whatsoever on the Court’s

reasoning and decision. Ms. Toth has failed to explain how this document would have caused a

dispute of material fact that would have prevented judgment from being entered against her or

how she would have had a reasonable chance of establishing a material fact dispute or even how

she would have had a realistic way to prevail at the end of the day. It is well established that “[a]

court may grant summary judgment despite an opposing party's claim that discovery would yield

additional facts where the opposing party has not alleged specific facts that could be developed

through such discovery.” Taylor v. Gallagher, 737 F.2d 134, 137 (1st Cir. 1984) (citations

omitted). Moreover, no documents or facts would alter the reasoning of the Court’s opinion

entering judgment because the entry of judgment was based on matters of pure law. For these

reasons, Ms. Toth has failed to carry her burden in any respect.




                                                 15
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 16 of 20




        As noted above, the Court relied on facts embraced by the discovery sanction to render

judgment. Four of those five facts entered regarding the discovery sanction arose from

admissions Toth made during her deposition and during the briefing process. The fifth

factwillfulness in failing to file an FBAR for calendar year 2007has no bearing on the

document at issue, which the IRS mailed to Toth in 2013, more than five years later, and

constituted notice and demand for payment of the penalty. Thus, this document is not relevant to

the discovery sanctions, either.

        For all of these reasons, not only was there no misconduct, there has also been no harm to

Toth by not having this document be produced to her, even without a production request. By no

standard, much less clear and convincing evidence, has Toth demonstrated the elements required

to obtain Rule 60 relief.

    VII.      Toth has failed to establish any need or entitlement to an evidentiary hearing or
              production order and likewise failed to show any nexus between her requested
              relief and any harm.

        The purpose of an evidentiary hearing is for the Court to receive evidence in order to

resolve a disputed material fact. Toth failed to establish that there was a disputed material fact

and also failed to explain what evidence she planned to adduce or could otherwise be obtained.

Nothing Toth has shown entitles her to cross examination. These failures show that she lacks

any entitlement to obtain an evidentiary hearing. Likewise, she failed to explain any entitlement

to a full copy of the litigation files and extensive privilege logs, or even what Ms. Toth hopes to

find there.

        Further, Toth failed to identify what evidence she hopes to obtain at the hearing, what the

evidence would show, what evidence she plans to obtain from elsewhere through compulsory

process provided for by the hearing, or the nexus between the evidence to be adduced at the

hearing and the existence of any disputed material fact, including which disputed material fact
                                                 16
        Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 17 of 20




could change the outcome of the case. While Toth is not required to explain every aspect of her

strategy, she must provide a summary to identify the substantive purpose of the requested

hearing, and what the evidence will show, and how it is both relevant and meets the rule 60

burden. Because the matters identified in Toth’s motion in no way fulfill any of these things

there is no legitimate basis for a hearing. The same applies to her demand for all the litigation

files and privilege log.

        Likewise, an index of the Government’s files would serve no legitimate purpose, and

Toth has failed to explain the nexus between this relief and the entry of judgment against her.

Even if she were entitled to have an index, there are multiple copies of many documents in the

system and thus the ranges of the bates numbers of documents would be useless for the purposes

she seems to suggest are at issue.

        The law has a term for what Toth seeks through an evidentiary hearing and an index and

copy of the United States’ litigation files: a fishing expedition. “Discovery is not a

‘fishing expedition’; parties must disclose some relevant factual basis for their claim before

requested discovery will be allowed.” Hoffman v. Reali, 973 F.2d 980, 987 (1st Cir. 1992)

(quoting Milazzo v. Sentry Ins., 856 F.2d 321, 322 (1st Cir. 1988)).

        Toth cannot identify what she seeks, what she plans to do with the information, or how it

will help her win the case. This is a textbook definition of a fishing definition and it should be

rejected by the Court. See Crosby v. La. Health Service and Indem. Co., 647 F.3d 258, 264 (5th

Cir. 2011) (“Rule 26(b) ‘has never been a license to engage in an unwieldy, burdensome, and

speculative fishing expedition.’”). See also EEOC v. George Washington Univ., 2020 WL

3489478 at * 4 (D.D.C. 2020) (“’[T]he relevance standard of Rule 26 […] will not allow parties

to ‘explore a matter which does not presently appear germane on the theory that it might

conceivably become so.” See also Russell v. NEBO School District, 2016 WL 7391983 at * 2
                                                 17
       Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 18 of 20




(D. Utah 2016) (“Although the scope of discovery is broad, parties are not allowed to engage in

exploratory discovery of a fishing expedition in an attempt to obtain evidence to support their

claims or defenses.”) (citations omitted). Ms. Toth had ample opportunity to take discovery but

chose not to do so. The plain goal of this request is to have a do-over.

       Because Toth never requested (and does not request in her motion) any third party

discovery, she has no realistic possibility of adducing evidence that would change the outcome

of the case or demonstrating a potential path to prevailing. Since her counsel appeared, she has

repeatedly sought information from the one source that is not likely to yield evidence that will

help her win the case: the Government’s files, which obviously represented the fruits of the IRS

investigation of her conduct and were created years after the 2007 calendar year at issue.

Undersigned counsel spent a great deal of effort in discovery trying to identify potential third

parties who might have personal knowledge or relevant records. The focus of any inquiry into

what occurred in 2007 is and should be on information known to and held by contemporaneous

sources. But Toth’s requested relief does not even touch on these commonsense issues. But Ms.

Toth made countless strategic choices in this case, both before and after retaining counsel, and

her calculated litigation strategies and plans have consequences. Even after retaining counsel,

for example, Ms. Toth did not move to reopen discovery and did not produce all the required

UBS bank records for over six months. Rule 60’s requirements are specific and do not provide

for a right to a hearing after failing to meet her burden in such a comprehensive fashion.

   VIII. Conclusion

       Ms. Toth has failed to show entitlement to relief under Rule 60(b)(3). She failed to even

come close to carrying her burden of “clear and convincing evidence” to establish misconduct.

She failed to even identify where and how the misconduct occurred. She failed to show any

reason why IRS Letter 3708 was required to be produced in discovery.
                                                18
       Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 19 of 20




       The basis for filing a motion for entry of an amended judgment was to add appropriate

language and correct the amount due. Ms. Toth has not articulated any objection to the proposed

language at issue nor has she disputed the mathematical calculations establishing the amount of

the judgment. Moreover, she has satisfied the judgment in full. IRS Letter 3708 only bears upon

the start date for the calculation of interest (as Toth already admitted receiving notice and

demand). Since Ms. Toth is not objecting to the interest calculation, this document–and whether

it was produced during discovery–has no bearing on the entry of the proposed judgment.

       The United States corrected the errors in calculating the amount due and Ms. Toth has the

necessary information to verify the calculations. The changes from these recalculations benefit

Ms. Toth as she has a substantial amount of money on a multimillion dollar penalty (September

19, 2013, when the assessment was made as opposed to the November 26, 2013, when notice

was mailed). See ECF 181-1 showing the calculations at issue).

       The Court should summarily deny Ms. Toth’s motion and enter the proposed amended

judgment.

                                                      RICHARD ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General
                                                      U.S. Department of Justice, Tax Division

                                                      /s/Andrew A. De Mello
                                                      ANDREW A. DE MELLO
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      Box 55, Washington, D.C. 20044
                                                      Telephone: (202) 307-1372




                                                 19
       Case 1:15-cv-13367-ADB Document 197 Filed 01/22/21 Page 20 of 20




                                     Certificate of Service



I hereby certify that the foregoing was filed with the clerk of the court using the CM/ECF
system, and notification of the filing was sent to registered users. No conventional mailing was
needed.

/s/Andrew A. De Mello
Trial Attorney, Tax Division
Department of Justice




                                               20
